Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-1994

Pacheco, et al v. The Coats Company, Inc., et al.
Precedential or Non-Precedential:

Docket 93-1791




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Pacheco, et al v. The Coats Company, Inc., et al." (1994). 1994 Decisions. Paper 36.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/36


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                            No. 93-1791
                            ___________

         HECTOR PACHECO;
         MARIA PACHECO,
                           Appellees

                           vs.

          THE COATS COMPANY, INC.;
          HENNESSY INDUSTRIES, INC.,
                                Appellants
                           ___________

          Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                    (D.C. Civil No. 89-08115)
                           ___________

                              Argued
                          March 7, 1994
      Before:   MANSMANN, LEWIS and SEITZ, Circuit Judges.

                      (Filed June 6 , 1994)
                           ___________

Mark J. LeWinter, Esquire (ARGUED)
Mammuth & LeWinter
401 City Line Avenue
Suite 12
Bala Cynwyd, PA 19004-1122

          Counsel for Appellees

John P. Penders, Esquire
Charles W. Craven, Esquire (ARGUED)
Marshall, Dennehey, Warner,
  Coleman & Goggin
1845 Walnut Street
Philadelphia, PA 19103

          Counsel for Appellants

                            ___________



                                  1
                        OPINION OF THE COURT
                             __________


MANSMANN,   Circuit Judge.
            Hector Pacheco was severely and permanently injured

when the tire he was removing or about to remove from a Coats 40-

40 tire changer exploded and launched from the tire changer table

top, striking his left elbow with such kinetic force as to

irreparably shatter his elbow.    Pacheco and his wife, Maria,

brought a diversity products liability action against the Coats

Company and Hennessy Industries on the theory that the "launch-

pad effect" which caused his injury constitutes a design defect

which renders the Coats tire changer unsafe for its intended use.

The alleged defect centers on the condition of the changer table

top to act as a thrust surface, not unlike any other table top or

flat surface.    The Pachecos do not assert a defect in any active

phase of the machine's function, or that the machine itself

caused the tire to rupture.

            The jury returned a verdict in favor of the Pachecos

for $325,000.    The defendants appeal from a denial of their

motion for judgment notwithstanding the verdict, now known as

judgment as a matter of law.    We must decide whether there is

substantial evidence to support the jury's verdict on the

questions of product defect and proximate causation.



                                 I.

            Hector Pacheco, a 42-year-old self-employed automobile

mechanic, had just completed a tire change using a Coats 40-40


                                 2
tire changer and was about to lift the tire from the surface of

the machine, when the tire suddenly and violently exploded.       The

tire and tire rim were thrust from the surface of the tire

changer and one or both of them apparently struck Mr. Pacheco's

left elbow, causing the total irreparable disintegration of the

elbow bone.   Pacheco has undergone several surgical procedures,

including an elbow transplant and ultimately a replacement of the

natural bone joint with a prosthesis, which may require future

revision, and suffers a loss of arm function as well as the loss

of his employment capacity as a mechanic.     The manufacturers of

the tire and tire rim have not been identified.    The Pachecos

commenced a strict product liability action against the

manufacturers of the Coats 40-40 tire changer, i.e., the Coats

Company and Hennessy Industries ("Coats").0

          The overwhelming evidence at trial converged to

establish that the tire explosion caused Mr. Pacheco's injury,

although some controversy centered on the exact positioning of

Mr. Pacheco's arms at the time of the explosion, and whether the

injury was necessarily the result of contact with the trajectile.

The evidence further tended to prove to a high degree of

certainty that the explosion resulted from a tire bead failure


0
           Hennessy Industries is a subsidiary of Danaher
Corporation, and Coats is a brand name of Hennessy Industries.
Hennessy has been making tire changers under the Coats name since
the 1960s.

          The manufacturer of the tire which exploded is unknown.
Mr. Pacheco testified that the exploded tire was removed from the
accident scene by someone other than himself, perhaps the owner,
and has not been recovered.


                                3
which occurred after the completion of the tire changing process.

Thus the parties agreed that a defective tire, and not the Coats

40-40, caused the explosion which injured Mr. Pacheco.     Mr.

Pacheco's theory of defective design product liability, however,

is based on evidence that the table top of the Coats 40-40 served

virtually as a "launching pad" against which the ruptured tire

bead reacted, resulting in the intensely powerful thrust of

exploding tire material.   Moreover, substantial evidence showed

that at the time of Mr. Pacheco's accident, this type of scenario

was foreseeable, that Coats was long aware of the serious risk of

bodily harm associated with working with compressed air and the

tire inflation process, that such risk could have been

significantly reduced through feasible product design

modifications, and that Coats failed to "design out" the product

defect.

          At trial it was shown that          in past years Coats'

engineers had conducted a number of tests which examined the

"launch effect" of exploding tires reacting to its tire changer

table top.   In particular, the "Strang test," named after the

engineer who carried it out in 1966, concluded that the shape of

the machine's table surface affects its potential to serve as a

"launching pad" when a tire resting on it explodes.   Although the

Coats employee charged with overseeing safety programs for the

company testified that this test was incomplete, conducted solely

for the purpose of drafting warning labels and operating

instructions, was inconclusive as to design implications, and was

superseded by subsequent studies undertaken by Coats, the weight


                                4
of the evidence clearly established that, from the 1960s, Coats

was aware of the phenomenon of ruptured tire beads striking the

table top and launching upwards.    The evidence further showed

that other tests carried out by Coats' employees, including the

"Gottsholl test" in the 1970s and the "MacInnelli test" of 1987,

studied the height that a tire was lifted off a platform when it

exploded, and demonstrated that elevating the tire above the

platform minimizes an exploding tire's upward thrust.

          Mr. Pacheco's attorney argued from the findings of

Coats' own studies that a reduction in the launch pad effect

through a redesign of the tire changer would be feasible.    Dr.

Alan Milner, a professional engineer and consultant with a

special expertise in the area of tires and tire explosions,

testified on behalf of Mr. Pacheco that modifications to the

Coats 40-40 model could reduce the kinetic energy of an explosion

by 98%.   He proposed a hypothetical redesign whereby the table

surface of the tire changer would be reduced to the size of the

tire rim and elevated 6-1/2" from any surrounding surface so as

to dissipate the energy emitted from an explosion.    As a

theoretical matter, this would reduce the upward thrust of an

exploding tire to a mere fraction of what it would be if the tire

bead were in contact with the table top at the time of explosion.

Mr. Pacheco's attending physician, as well as an accident

reconstructionist and biomedical engineer, testified that a

substantial reduction in the upward thrust of an exploding tire

would have reduced Mr. Pacheco's injury.




                                5
          Coats' safety program overseer countered that as a

practical matter, the effects of a thrust surface cannot be

reduced by diminishing the size of the thrust surface, and that a

reduction in the launch effect can only be achieved if the launch

surface is eliminated.   Because he thought it was not possible to

design a tire changer without a table top, or so impracticable as

to make it virtually impossible, he testified that the proposed

hypothetical redesign would not be practically feasible.    Coats'

witness discredited the proposed redesign as being merely

conceptual and lacking the scrutiny of the various engineering

disciplines required to complete a product design.   He further

asserted that the proposed redesign would create a false sense of

security and would itself create new ergonomic problems while not

eliminating either the risk of tire explosion or the risk of

serious injury from such explosion.

          Mr. Pacheco testified that he was aware of the

potential danger of the tire explosion, and that he was also

aware of the warning labels placed by Coats on the tire changer.

The parties agreed that an exploding tire would react identically

whether it exploded off of the table top of the Coats 40-40 or

off of virtually any other flat surface, such as a floor.    The

parties agreed that the Coats 40-40 did not cause the explosion.

The pivotal factual dispute at trial concerned whether the flat

table top of the Coats 40-40 constitutes a defective design,

whether a redesign would have been feasible, and whether the




                                6
failure to implement a redesign was a substantial cause of

Mr. Pacheco's injury.0

          The jury returned a verdict in favor of Mr. Pacheco on

the issues of whether the tire changer was defective and whether

the defect was a proximate cause of Mr. Pacheco's injuries.    In

accordance with the jury's responses to the special

interrogatories, the district court entered judgment in favor of

Mr. Pacheco in the amount of $300,000, and in favor of Mrs.

Pacheco in the amount of $25,000 on her claim for loss of

consortium.   The Coats Company and Hennessy Industries timely

moved pursuant to Federal Rule of Civil Procedure 50 for a

judgment notwithstanding the verdict, or alternatively, for a new

trial pursuant to Federal Rule of Civil Procedure 59.   They

withdrew their Rule 59 motion; the district court denied their

Rule 50 motion in an order dated July 20, 1993.   Notwithstanding

its acknowledgement that the trial produced conflicting evidence

as to whether the Coats 40-40 was defective in design, the court

found substantial evidence to support the jury's verdict as to

all the issues.   The Coats Company and Hennessy Industries timely

appealed the district court's final order.

          Reviewing the record in a light most favorable to the

non-moving party, we must ascertain de novo whether the record

contains sufficient evidence to sustain the jury's verdict.    See,



0
          There was also evidence at trial concerning the extent
of Mr. Pacheco's injuries and damages. The jury verdict as to
damages is well supported by the evidence and is not in itself
contested in this appeal.


                                7
e.g., Chuy v. Philadelphia Eagles Football Club, 595 F.2d 1265,

1273 (3d Cir. 1979) (in banc).



                                 II.

          Mr. Pacheco's personal injury case was brought under

the laws of Pennsylvania for defective products.    The

Pennsylvania Supreme Court has adopted § 402A of the Restatement

(Second) of Torts0 to govern strict product liability claims.

Webb v. Zern, 220 A.2d 853, 854 (Pa. 1966).   We review well-

settled principles of Pennsylvania law regarding this section.



                                 A.
0
Section 402A provides:

          (1) One who sells any product in a defective
          condition unreasonably dangerous to the user
          or consumer or to his property is subject to
          liability for physical harm thereby caused to
          the ultimate user or consumer, or to his
          property, if

               (a) the seller is engaged in the
          business of selling such a product, and

               (b) it is expected to and does reach the
          user or consumer without substantial change
          in the condition in which it is sold.

          (2) The rule stated in Subsection (1)
          applies although

               (a) the seller has exercised all
          possible care in the preparation and sale of
          his product, and

               (b) the user or consumer has not bought
          the product from or entered into any
          contractual relation with the seller.



                                 8
            Section 402A imposes strict liability for injuries

caused by defective product design.   See Lewis v. Coffing Hoist

Div., Duff-Norton Co., 528 A.2d 590, 592 (Pa. 1987) (citations

omitted).    In Azzarello v. Black Bros. Co., 391 A.2d 1020 (Pa.

1978), the Supreme Court of Pennsylvania set forth the legal

standard for defective design strict liability claims.    The court

held that before such a claim is submitted to a jury for factual

determinations, the court itself must resolve the legal question

of risk allocation.    Id. at 1025-27; see also Griggs v. BIC

Corp., 981 F.2d 1429, 1432-33 (3d Cir. 1992) (the first step of a

strict liability defective product claim requires a judicial

determination as a matter of law where the risk of loss shall

fall).    A judicial determination that Pennsylvania social policy

allocates the risk away from the manufacturer in a strict product

liability case is tantamount to a judicial conclusion that the

product is not defective.

            If a judicial determination is made that recovery

against the manufacturer would be justified as a matter of law,

then the court may submit to the jury the question of whether the

product was sold in a defective condition as alleged.    Griggs,
981 F.2d at 1432-33.   The jury may find that a product is

defective if "the product left the supplier's control lacking any

element necessary to make it safe for its intended use or

possessing any feature that renders it unsafe for the intended

use."    Azzarello, 391 A.2d at 1027 (footnote omitted); see also

Fitzpatrick v. Madonna, 623 A.2d 322, 324 (Pa. Super. Ct. 1993)
(citing Azzarello); Marshall v. Philadelphia Tramrail Co., 626


                                 9
A.2d 620, 626 (Pa. Super. Ct. 1993); Dambacher v. Mallis, 485
A.2d 408, 420-24 (Pa. Super. Ct. 1984), appeal dismissed, 500
A.2d 428 (Pa. 1985).    It is not sufficient for liability that the

product is shown to be unsafe for a use not intended; rather, a

plaintiff must prove that the product is unreasonably dangerous

to intended users for its intended use.     See Griggs, 981 F.2d at

1433.    We have held that the intended use of a product "includes

all those which are reasonably foreseeable to the seller."

Sheldon v. West Bend Equip. Corp., 718 F.2d 603, 608 (3d Cir.

1983).    More recently, we have acknowledged that the term

"foreseeability" is associated with the law of negligence and

should not be applied in a strict liability analysis.      Griggs,
981 F.2d at 1435.    Nevertheless, the intended use and user, while

primarily an inquiry into the manufacturer's intent, is measured

against an objective standard of reasonableness.     If the

plaintiff proves that the product was defective, the final

requisite under a strict liability cause of action is proof that

the defect was the proximate cause of the plaintiff's injury.

Griggs, 981 F.2d at 1432; Habecker v. Copperloy Corp., 893 F.2d
49, 54 (3d Cir. 1990) (Habecker I)(causation is essential factor
in products liability action).

            We note, with regard to the question of risk

allocation, that the Supreme Court of Pennsylvania has already

concluded that "the risk of loss for injury resulting from

defective products should be borne by the suppliers, principally

because they are in a position to absorb the loss by distributing

it as a cost of doing business."      Azzarello, 391 A.2d at 1023.

                                 10
           This policy, however, does not make the manufacturer an

absolute insurer of any injury caused by its product, and must be

applied within the parameters of the manufacturer's intended use

of the product.   The district court properly submitted to the

jury the question of whether the product was defective -- a

question which pivots on a finding as to whether the product was

being operated by an intended user for an intended use at the

time of the accident.    In its July 20, 1993 order, the district

court held:
          . . . Clearly, there is substantial evidence
          of record to support a jury finding that the
          intended use of the tire changing machine
          includes placing the tire and wheel onto and
          removing it from the machine before and after
          the tire changing function has been completed
          and allowing the wheel and tire to rest
          thereon before, during, and after the tire is
          changed. Also, there is substantial evidence
          to support the jury determination that
          Plaintiff's use of the machine was consistent
          with and within its intended use.


           We agree.    A reasonable jury could properly conclude

that the tire changing function includes the mounting and
demounting of a tire onto and off of the tire changing machine,

and that the Coats 40-40 is engaged in its intended use during

these indispensable first and last steps of the tire changing

process.   Clearly, mounting and demounting the tire was

reasonably intended by the seller.     Furthermore, Mr. Pacheco was

undeniably an intended user of the Coats 40-40.     The jury viewed

evidence that Coats was well aware of the "launch-pad" effect, as

well as evidence that a practical and feasible alternative design

could greatly reduce the potential for the severity of injury


                                  11
which Mr. Pacheco suffered.   Our review of the record supports

the district court's view that the jury had substantial evidence

from which it could rationally conclude that the Coats 40-40 was

defectively designed for its intended use and that an alternative

feasible redesign of the product was reasonably practicable.0

                                 B.

            We turn now to the plaintiff's second task -- to show

that the product defect actually caused the claimed injury. Again

we find that Mr. Pacheco introduced sufficient evidence at trial

from which a jury could reasonably infer that the Coats 40-40

table top proximately caused Mr. Pacheco's injury.    It is not

dispositive to the issue of causation that the Coats 40-40 flat

table top was merely a "passive" reactive surface and that the

machine itself did not emit the kinetic force which ruptured the

tire.   Coats is not exonerated by the fact that a defective tire

or tire rim contributed proximately to Mr. Pacheco's injury if

the Coats 40-40 design defect was a substantial factor in causing

the harm.    The jury heard evidence that explosive kinetic energy

reacting against a thrust surface created the potential hazard

realized in this case.    Coats itself testified to the fact that

the upward thrust of exploding tire material is caused, at least


0
          The dissenting opinion characterizes the majority
holding to be that "prevention or reduction of injuries from
exploding tires is an intended use of a tire changer as a matter
of law." We wish to clarify that we understand tire changing to
be the intended use of the Coats 40-40, but that the Coats 40-40
lacked an element necessary to make it safe for that intended
use. The Coats 40-40 lacked safety features which substantial
evidence showed could have been reasonably incorporated into its
design.


                                 12
in part, by "leaping," i.e., when a ruptured tire bead is bounced

off of a flat surface.   In short, the jury heard sufficient

evidence from which it could reasonably conclude that the

exploding tire's contact with the Coats 40-40 table top was a

substantial factor causing Mr. Pacheco's injury.0




                               III.

          The district court properly submitted the factual

questions of defect and proximate causation to the jury.     The

evidence of record supports a jury verdict against Coats on the

theory that a defect in the design of the Coats 40-40 tire

changer was a proximate cause of Mr. Pacheco's injury, as the

district court held in denying Coat's post-trial motion.02

0
          We find it necessary to clarify that the majority
holding does not rely on "causation of enhanced injury" in the
absence here of "causation of the accident," as the dissent
indicates. We acknowledge that the Coats 40-40 did not cause the
tire bead to fail. Nevertheless, the bead failure, alone, did
not cause the injury to Mr. Pacheco. The accident, or injury,
resulted from the convergence of more than one substantial
factor, primarily among which were the bead failure and the
explosive reaction against the thrust surface of the Coats 40-40.
Thus, the Coats tire changer was a substantial, even if passive,
cause of the injury.
0
          Coats' final challenge to the jury verdict attacks the
application of the "crashworthiness doctrine" to the facts of the
case. In its basic formulation, the crashworthiness doctrine
holds an automobile manufacturer liable for designing and
producing a crashworthy vehicle. See, e.g., Huddell v. Levin,
537 F.2d 726, 737 (3d Cir. 1976). Coats argues that this
doctrine has not and should not be extended to non-vehicle
product liability cases. We decline to decide that issue here.
While the district court did charge the jury on the
crashworthiness theory, there is no evidence that the jury found
for Mr. Pacheco under, or exclusively under, that theory. The
jury did find that the Coats 40-40 was defective and that the


                                13
           We will affirm the district court's order of July 20,

1993, denying Coats' motion for judgment notwithstanding the

verdict.




product defect was a substantial factor causing Mr. Pacheco's
injury, supporting Mr. Pacheco's 402A defective product cause of
action.


                                14
_________________________




                            15
Hector Pacheco, et al. v. The Coats Company,
Inc., Hennessy Industries, Inc.
No. 93-1791


Seitz, Circuit Judge, dissenting.
     I find myself in dissidence with the majority because, in my view, no defect i

design of the tire changer caused the injuries about which plaintiffs complain.

     An exploding tire of unidentified origin shattered plaintiff Hector Pacheco's

elbow as he removed the tire from a Coats Co. 40-40 tire changer just after inflati

The experts on both sides agreed that failure of the bottom bead of the tire caused

explosion.0   Plaintiffs' experts testified that the table top was a "launching pad,

whereas the defendants' expert described it as merely a "reaction surface."    Plaint

experts agreed that the result would have been the same with any horizontal or vert

surface.

     The risk presented occurs only during the 30 seconds between detaching the hol

cone and removing the inflated (or overinflated) tire from the tire changer.    There

risk of explosion while mounting or dismounting uninflated tires. Furthermore, the

down cone will restrain the tire if it explodes while being inflated.
I.   Product Defect

     Plaintiffs argue that the product was defective because it should have been de

to prevent injuries from the foreseeable event that a tire could explode in the tim

between releasing the hold-down cone and removing the tire from the tire changer.0

0
 An anonymous customer who brought the tire to Pacheco for mounting reclaimed it af
accident but before its manufacturer was identified.
0
 A tire bead "is a strip of steel wire that is wrapped around and around [the inner
of a tire] to help hold the tire on the rim of the wheel." Deanna Sclar, Auto Repa
Dummies 223 (1976). When the bead "seats" properly, the air pressure holds the edg
the tire against the rim. When the bead fails, i.e., breaks, the air escapes from
tire and, much like a balloon whose neck has been released, the tire becomes a proj
0
 An order granting partial summary judgment eliminated "[a]ll claims that the tire
was defectively designed because of the absence of an interlock to prevent inflatio
unless the hold-down cone was attached to the center post [or] because it lacked a
which would restrain exploding tires and/or rims." A previous order identified the


                                               16
Defendants counter that plaintiffs' concept for redesigning the tire changer does n

eliminate explosions or serious injuries from explosions and it does eliminate the

possibility of using one changer for a variety of tire sizes. Ultimately, the thrus

the argument is that the product is not defective because it cannot proximately cau

type of accident.

     Defendants assert that the district court erred by refusing to find as a matte

Pennsylvania social policy that they are not required to bear the risk of loss caus

defective tires. In a Pennsylvania strict products liability case, before submittin

case to the jury, the court is to decide "whether, under plaintiff's averment of th

facts, recovery would be justified."    Azzarello v. Black Bros. Co., 391 A.2d 1020,

(Pa. 1978).0    In other words, the court decides whether the product is "unreasonabl

dangerous" or in a "defective condition" as the term is used in Restatement (Second

Torts § 402A.    Id. This involves consideration of whether the "product left the sup

control lacking any element necessary to make it safe for its intended use or posse

any feature that renders it unsafe for the intended use.    Id. at 1027.   The court

exercises its judgment as a social philosopher and a risk/utility economic analyst.




genuine issue of material fact as "whether the configuration of the tire/wheel supp
structure of the Coats tire changer was responsible for the force with which the ti
wheel assembly struck plaintiff." With the issue thus narrowed, and the plaintiffs
experts' concessions regarding the cause of the explosion, I am not sure there was
theory for the jury under the district court's rulings. However, the defendants do
explain the significance of these orders so I shall proceed as if they became irrel
in later proceedings.
0
 Denying a defense motion for judgment as a matter of law (whether for summary judg
directed verdict, or judgment notwithstanding the verdict) is construed as an impli
ruling that the product is unreasonably dangerous. See Hammond v. International Ha
Co., 691 F.2d 646, 650 (3d Cir. 1982); Dambacher ex rel. Dambacher v. Mallis, 485 A
408, 421, 423 n.6 (Pa. Super. Ct. 1984), appeal dismissed, 500 A.2d 428 (Pa. 1985).
Although it might be preferable to resolve the matter pretrial by summary judgment,
cases do not find any impediment to a later motion. Therefore, the defendants' mot
for directed verdict and j.n.o.v. sufficiently preserved this point even though we
find a motion for summary judgment.


                                              17
Fitzpatrick v. Madonna, 623 A.2d 322, 324 (Pa. Super. Ct. 1993) (listing factors to

considered).

     Courts in other states have described the intended use of a tire changer as ex

the event about which plaintiffs complain.   In a case very similar to ours, albeit

30-year older model, a unanimous Supreme Court of Iowa accepted the defendant's con

that "the machine was a tire changing machine only, and not a tire holding machine,

case of a tire explosion by reason of air suddenly escaping from or adjoining the t

Davis v. Coats Co., 119 N.W.2d 198, 200 (Iowa 1963).   A Florida appeals court has a

that "[t]he purpose of the machine was not to prevent a tire from exploding nor to

down if it did explode."   Simpson v. Coats Co., 306 So. 2d 573, 574 (Fla. Dist. Ct.

1975).   In affirming the directed verdict for the defendant, the Simpson court went

state:
     Neither was there any evidence that the use of the machine caused the explosio
     nor the accident. This is not a case of faulty design nor defective
     manufacture. The exploding tire was the proximate cause of the accident, not t
     tire changing machine supplied by appellee.


Id. (citing Menking v. Bishman Mfg. Co., 496 S.W.2d 762 (Tex. Civ. App.—Corpus Chri

1973, no writ).

     Although these cases differ on whether there was no negligence (Davis), no pro

cause as a matter of law (Simpson), or no proximate cause as a matter of fact (Menk

all concur that the responsibility properly lies with the tire manufacturer, not th

changer manufacturer.

     At first blush, plaintiffs' theory holding the tire changer manufacturer liabl

some appeal because tire explosions are more likely to occur on a tire changer than

anywhere else, so it would be desirable if tire changer manufacturers designed thei

products to accommodate these aberrations.   However, there are two stronger counter

arguments.




                                             18
      First, it is the tire manufacturer's classical manufacturing defect that cause

accident.    Products liability law developed to force the manufacturer to spread the

of the few nonconforming items out of a large production lot.    The law should not r

the manufacturer of another product to insure this risk.     Furthermore, liability fo

manufacturing defects forces the producer to adopt the appropriate level of quality

control.    Yet Coats cannot inspect nor improve products it does not control.   As th

York Court of Appeals explained in refusing to hold a tire manufacturer liable for

injuries caused by a defective rim:
          This is not a case where the combination of one sound product with anothe
     sound product creates a dangerous condition about which the manufacturer of ea
     product has a duty to warn. Nothing in the record suggests that Goodyear
     created the dangerous condition in this case. Thus, we conclude that Goodyear
     had no duty to warn about the use of its tire with potentially dangerous
     multipiece rims produced by another where Goodyear did not contribute to the
     alleged defect in a product, had no control over it, and did not produce it.


Rastelli v. Goodyear Tire & Rubber Co., 591 N.E.2d 222, 226 (N.Y. 1992) (citation

omitted).
      Second, this product in no way increases the risks attendant to tire changing

existed prior to the invention of the machine.     Without the machine, tire changing

be done on the ground, or some other horizontal surface.     See Davis, 119 N.W.2d at

That plane would provide the same reactive surface the tire changer does.     The mach

does ease the task, and therefore provides utility.     Among the questions to be cons

is whether the product is safe for its intended use, not whether it could be made s

See Pascale v. Hechinger Co., 627 A.2d 750, 753 (Pa. Super. Ct. 1993).

      Under our prediction of Pennsylvania law, the trial court should have conclude

the manufacturer of a tire changing machine is not liable for injuries caused by ex

tires. This would have ended the case.
II.   Proximate Cause




                                              19
     Leaving aside whether the tire changer was "unreasonably dangerous," the case

not have gone to the jury because Coats' machine did not proximately cause the acci

Other jurisdictions have so held on almost identical facts.   Simpson, 306 So. 2d at

Menking, 496 S.W.2d at 765.

     Defendants appropriately compare this case with the ramp in Habecker I.    In th

diversity case controlled by Pennsylvania law, the plaintiffs sued the manufacturer

ramp that turned over when their decedent drove a forklift off the ramp's edge. Eve

the ramp was defective, it did not cause Mr. Habecker's death.   Driving off the ram

caused the fall and the death; the ramp's twist did not contribute.   Habecker v. Co

Corp., 893 F.2d 49, 54 (3d Cir. 1990).   Similarly, the tire changer manufacturer sh

not be responsible for the (mis)application of other products to its machine.

     The tire changer certainly did not cause this accident. Even plaintiffs' exper

agree that the tire caused the accident. Therefore, plaintiffs cannot recover under

traditional products liability law.   That leads to plaintiffs' enhanced injury theo
III. Enhanced Injury

     Under this variation on the crashworthiness or "second collision" doctrine,

plaintiffs show that the product proximately caused additional injuries, rather tha

causing the accident itself.   In the seminal crashworthiness case, the Court of App

for the Eighth Circuit defined collisions as an "intended use" of automobiles—indee
"frequent and inevitable contingency"—and therefore held the manufacturer liable fo

subjecting occupants to unreasonable risks of injury.   Larsen v. General Motors Cor

F.2d 495, 502 (8th Cir. 1968).0

0
 Defendants contend that "crashworthiness" can apply only to vehicle design suits.
it makes no sense to call the theory "crashworthiness" for a product that does not
However, the underlying logic permitting recovery for enhanced injury is easily
transferrable. The original case adopting the theory described the liability as be
imposed for incremental injury caused by negligent design although the accident was
produced by the defect. Larsen, 391 F.2d at 502. The District Court for the Easte
District of Pennsylvania recently applied the theory to allow recovery for the marg
injuries caused by the inability to shut off a motor, even though a malfunction of


                                             20
     Our case differs from Larsen in several important respects. In Larsen, no prod

caused the collision.   The driver who was responsible for the accident was liable f

initial injuries; the manufacturer of the car that exacerbated the injuries was lia

the increment.   Here, under plaintiffs' theory of the case, another defective produ

the source of the accident. The manufacturer of that product—the tire—is the approp

defendant.

     The manufacturer was held liable in Larsen because features of the car inflict

additional injuries when the passenger had a "second collision" with the interior o

automobile.   Our court has reiterated that the defect must have "increased the seve

the injury over that which would have occurred absent the defective design."   Habec

Clark Equip. Co., 942 F.2d 210, 213 (3d Cir. 1991) (Habecker II) (quoting Barris v.

Drag Chutes & Equip., 685 F.2d 94, 99 (3d Cir. 1982)).   Given that both parties' ex

agree any plane—including the garage floor or the backyard—would have provided the

surface, the tire changer did not increase the injuries.

     Even accepting the majority's contention that prevention or reduction of injur

from exploding tires is an intended use of a tire changer as a matter of law, and

substituting causation of enhanced injury for the lack of causation of the accident

plaintiffs would be required to prove (1) an alternative, safer design, practicable

the circumstances; (2) what injuries, if any, would have resulted had the alternati



cheese grater to which it was attached caused the original injuries. Calloway v. H
Corp., 1992 WL 309629 (E.D. Pa. Oct. 15, 1992).
     The parties also seem confused by this court's holding in Barris v. Bob's Drag
& Equip., 685 F.2d 94 (3d Cir. 1982). Barris does not refuse to extend the crashwor
theory to non-vehicles. Plaintiffs sued for the failure of a race car harness to r
the driver during a rollover, resulting in his death. Of course, this is the inten
of such a harness. This was not a manufacturing defect. Nor was it an unintended
effect of the harness performing some other useful function. The defective design
prevented the harness from fulfilling its purpose—reducing or preventing all injuri
Therefore, jury instructions for a typical § 402A strict liability case were correc
Barris did not require enhanced injury proofs because that was the doctrinally corr
holding, not because the plaintiff did not introduce the theory.


                                             21
safer design been used; and (3) as a corollary to the second element, the extent of

enhanced injuries attributable to the defective design. Huddell v. Levin, 537 F.2d
737-38 (3d Cir. 1976).0

     Plaintiffs' proof of each of the three required elements is lacking.    They hav

shown an alternative design that performs the required functions nor have they show

sufficient specificity the injuries that would have occurred with the use of this

hypothetical redesign and therefore the increment of enhanced injuries.

     Plaintiffs' expert proposes using a disk the size of the interior diameter of

to support the tire instead of the tabletop.    Defendants respond that this will not

accommodate all sizes of tires as the changer does now, and will not prevent explos

serious injuries from explosions.    When asked for details of the redesign, such as

height of the disk, plaintiffs' expert cavalierly responded that he would use the

ergonomic data.    This is not an adequate redesign.

     Our prediction of Pennsylvania enhanced injury law requires proof of an altern

feasible design.   Plaintiffs are not prepared to say that their proposal will work

show that it can perform the same tasks as the current model.    Plaintiffs' expert c

that he has not done any engineering studies, much less built a prototype or produc

product.   Defendants explained that the proposed disk cannot handle the forces requ

mount a tire.   The studies offered by the plaintiff showed that a smaller disk redu
height the tire flew, but if you cannot change a tire on the alternative machine, a

shorter flight path is irrelevant.    I conclude that plaintiffs' "design" is not evi

of a "feasible alternative, practicable under the circumstances" sufficient to go t

jury.


0
 Huddell embodied the Third Circuit's prediction of New Jersey law. 537 F.2d at 73
rule has since been adopted as a prediction of Pennsylvania law until its supreme c
speaks. Jeng v. Witters, 452 F. Supp. 1349 (M.D. Pa. 1978), aff'd without op. 591 F
1334 & 1335 (3d Cir. 1979); see also Roe v. Deere & Co., 855 F.2d 151, 153 & n.2 (3
1988).


                                               22
      Plaintiffs' proof of enhanced injuries is also vague.     The only evidence I fin

what the injuries would have been is the orthopedic surgeon's testimony that the fr

would not have been comminuted and could have been repaired if the force had been

substantially reduced.     Our court's prediction of Pennsylvania law requires proof o

impairment the simple fractures would have precipitated, but I do not find such evi

here. The plaintiffs' failure expert contended that his design would have reduced t

force by 98%.      However, the design was not shown to perform the necessary tasks, no

the 98% figures demonstrated to apply to the facts of this accident.      Moreover, the

reduction in force cannot be directly applied to reduce the injuries or the medical

expenses by 98%.     This too is a failure of proof.

      Because the tire changer did not cause the accident, enhanced injury is the on

theory under which the plaintiffs could recover.       Yet the jury was erroneously perm

to award damages for the entire injury.0
IV.   CONCLUSION

      Regardless of the problems of proof in the crashworthiness case, crashworthine

still a subset of design defect strict liability law.      Pennsylvania courts would ap

regular products law before limiting damages to the incremental injury. Therefore,

finding of nondefectiveness as a matter of law prevents recovery under either theor

      Even without holding that the risk of loss belongs to the tire manufacturer,
plaintiffs should have been limited to recovery for their enhanced injuries only.

have not borne their burdens on this record.     I would reverse the judgment for plai
0
 Plaintiffs argue that defendants requested the enhanced injury instruction and sho
be allowed to object to its use. Plaintiffs also assert that "there is no evidence
whatsoever" that the jury based its verdict on an enhanced injury theory. In my vi
parties have reversed their roles. It was in the plaintiffs' interest to request t
instruction and to secure a verdict based on this theory because their own experts
conceded that the tire changer did not cause the accident. In the face of this
concession, no rational jury could have found for the plaintiffs without an enhance
injury theory. Accepting plaintiffs' statement in their appeal brief that the jury
the product defective in a customary § 402A defective design case, plaintiffs canno
recover.


                                                23